t c summary opinion united_states tax_court marie suze bien-aime petitioner v commissioner of internal revenue respondent docket no 3456-04s filed date marie suze bien-aime pro_se miriam c dillard for respondent dean special_trial_judge this case was heard pursuant to the provisions of sec_7463 of the internal_revenue_code in effect at the time that the petition was filed unless otherwise indicated all subsequent section references are to the internal_revenue_code in effect for the years in issue and all rule references are to the tax_court rules_of_practice and procedure the decision to be entered is not reviewable by any other court and this opinion should not be cited as authority respondent determined deficiencies in petitioner's federal income taxes and accuracy-related_penalties as follows year deficiency penalty sec_6662 dollar_figure big_number dollar_figure dollar_figure after a concession the issues remaining for decision are whether petitioner received unreported income during and is entitled to deductions on schedule a itemized_deductions in excess of those allowed by respondent for and and is liable for accuracy-related_penalties for and background the stipulation of facts and the exhibits received into evidence are incorporated herein by reference petitioner resided in coral springs florida at the time the petition was filed a petitioner's tax_return for petitioner paid a return preparer to complete her form_1040 u s individual_income_tax_return on the return petitioner reported dollar_figure in wages and dollar_figure of federal tax 1respondent concedes that petitioner reported dollar_figure of nonemployee compensation from sunrider international and the corresponding self-employment_tax withheld petitioner reported no other income for petitioner signed the return without reviewing it when it was presented to her by her preparer petitioner described him as a professional on her schedule a petitioner reported dollar_figure of medical and dental expenses dollar_figure of real_estate_taxes dollar_figure of mortgage interest dollar_figure of charitable_contributions and dollar_figure of miscellaneous business_expenses petitioner's income respondent received forms w-2 wage and tax statement from third-party payors reporting that petitioner received the following wages during vendor amount vitas healthcare harrison group sunshine companies ii memorial healthcare system holy cross long term care total dollar_figure big_number big_number big_number big_number big_number respondent also received information from third-party payors reporting additional payments to petitioner fidelity investments issued two forms 1099-b proceeds from broker and barter_exchange transactions reporting dollar_figure in stock proceeds paid to petitioner sunrider international issued a form misc miscellaneous income reporting nonemployee compensation of dollar_figure first union national bank and washington mutual bank each issued a form 1099-int interest_income reporting interest_income of dollar_figure and dollar_figure respectively fiserv securities issued a form 1099-div dividends and distributions reporting dollar_figure of capital_gain dividends and dollar_figure of ordinary dividends petitioner's deductions respondent received a form_1098 mortgage interest statement issued by market street mortgage for reporting that petitioner paid dollar_figure in mortgage interest respondent allowed petitioner a mortgage interest_deduction for this higher amount respondent also allowed petitioner's reported deduction for real_estate_taxes petitioner's remaining deductions were disallowed due to lack of substantiation accuracy-related_penalty respondent determined that petitioner is liable for an accuracy-related_penalty under sec_6662 for b petitioner' sec_2001 tax_return for petitioner again retained the same preparer on her form_1040 she reported dollar_figure in wages and dollar_figure of income from capital_gains petitioner also reported dollar_figure of federal tax withheld she reported no other income for petitioner did not review the return before signing and mailing it on her schedule a petitioner reported dollar_figure of medical and dental expenses dollar_figure of real_estate_taxes dollar_figure of mortgage interest dollar_figure of charitable_contributions and dollar_figure of miscellaneous business_expenses petitioner's income respondent received forms w-2 from third-party payors reporting that petitioner received the following wages during vendor amount kindred nursing centers vitas healthcare memorial healthcare system holy cross long term care total dollar_figure big_number big_number big_number respondent also received information from third-party payors reporting additional payments to petitioner washington mutual bank issued a form 1099-int reporting interest_income of dollar_figure fiserv securities issued both a form 1099-div reporting dollar_figure of capital_gain dividends and form 1099-b reporting dollar_figure of stock proceeds petitioner's deductions respondent received forms issued by market street mortgage and alliance mortgage for reporting that petitioner paid dollar_figure and dollar_figure respectively in mortgage interest respondent allowed petitioner a mortgage interest_deduction for this higher amount respondent also allowed petitioner's reported deduction for real_estate_taxes petitioner's remaining deductions were disallowed due to lack of substantiation accuracy-related_penalty respondent determined that petitioner is liable for an accuracy-related_penalty under sec_6662 for discussion generally the commissioner's determinations of unreported income in a notice_of_deficiency are presumed correct and the taxpayer has the burden of proving that those determinations are erroneous see rule a 290_us_111 in certain circumstances however sec_7491 places the burden_of_proof on the commissioner petitioner has not alleged or shown that sec_7491 is applicable in this case petitioner did not call any witnesses or otherwise introduce any evidence to show error in respondent's determinations of her proper income_tax_liability petitioner in fact made no argument that respondent's adjustments are incorrect she feels she was misled by her return preparer the court finds that petitioner has failed to meet her burden and subject_to a concession by respondent sustains respondent's determination with respect to the and unreported income petitioner has not provided any evidence to substantiate an allowance of itemized_deductions in excess of those allowed by respondent respondent's determination is sustained under sec_7491 the commissioner has the burden of production in any court_proceeding with respect to the liability of any individual for any penalty or addition_to_tax 116_tc_438 in order to meet his burden of production the commissioner must come forward with sufficient evidence indicating that it is appropriate to impose the addition_to_tax for failure_to_file in the particular case id pincite once the commissioner meets his burden of production the taxpayer must come forward with evidence sufficient to persuade a court that the commissioner's determination is incorrect id pincite respondent determined petitioner is liable for an accuracy-related_penalty pursuant to sec_6662 for each of the years in issue sec_6662 imposes a penalty of percent of the portion of the underpayment which is attributable to inter alia negligence or disregard of rules or regulations sec_6662 negligence is the 'lack of due care or failure to do what a reasonable and ordinarily prudent person would do under the circumstances ' 85_tc_934 quoting marcello v commissioner 380_f2d_499 5th cir it includes any failure by the taxpayer to keep adequate books_and_records or to substantiate items properly sec_1_6662-3 income_tax regs the term disregard includes any careless reckless or intentional disregard sec_6662 no penalty shall be imposed if it is shown that there was reasonable_cause for the underpayment and the taxpayer acted in good_faith with respect to the underpayment sec_6664 the determination of whether a taxpayer acted with reasonable_cause and in good_faith is made on a case-by-case basis taking into account all pertinent facts and circumstances the most important factor is the extent of the taxpayer's effort to assess the taxpayer's proper tax_liability the evidence in the record shows that petitioner failed to report substantial amounts of income for her and tax years petitioner made no effort to review the returns before signing them and blamed her return preparer for the omissions taxpayers have a duty to read a return and to make sure all items are included 70_tc_465 citing 21_tc_678 affd 651_f2d_1233 6th cir petitioner's failure to carefully review her return was not reasonable see guenther v commissioner tcmemo_1995_280 on the basis of the record the court concludes that petitioner is liable for the accuracy-related_penalty under sec_6662 for and reviewed and adopted as the report of the small_tax_case division to reflect the foregoing decision will be entered under rule
